     Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 1 of 36



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JOSEPH THOMAS; VERNON AYERS;
and MELVIN LAWSON                                                                   PLAINTIFFS


v.                                               CIVIL ACTION NO. 3:18-cv-441-CWR-FKB


PHIL BRYANT, Governor of the State of
Mississippi; DELBERT HOSEMANN,
Secretary of State of the State of Mississippi;
and JIM HOOD, Attorney General of the
State of Mississippi, all in their official capacities
of their own offices and in their official capacities
as members of the State Board of Election Commissioners                           DEFENDANTS


           DEFENDANTS’ SUPPLEMENTAL AUTHORITY MEMORANDUM
           IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

       Defendants file this supplemental authority memorandum in support of their motion for

summary judgment [doc. #19] (“Motion”) as new and undisputed facts that go to the very crux of

Defendants’ laches argument, and that might otherwise escape the Court’s attention, were only

recently revealed through discovery.

       As a reminder, the doctrine of laches applies “when plaintiffs (1) delay in asserting a

right or claim; (2) the delay was not excusable; and (3) there was undue prejudice to the party

against whom the claim was asserted.” Tucker v. Hosemann, 2010 WL 4384223, at *4 (N.D.

Miss. Oct. 28, 2010) (citing Save Our Wetlands, Inc. v U.S. Army Corps of Engineers, 549 F. 2d

1021, 1026 (5th Cir. 1977). Defendants’ Motion and accompanying memorandum [doc. #20] lay

out in detail the facts and legal authorities supporting each prong of the laches defense. However,

additional information concerning the second laches prong—that the delay was not excusable—
     Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 2 of 36




has only recently come to light. Because this new information bears greatly in support of

Defendants’ laches argument, it is necessary to bring to the Court’s attention.

         On January 16, 2019, after oral argument on the Motion, Plaintiff Joseph Thomas

(“Thomas”) was deposed by counsel for Defendants. During the deposition, Thomas repeatedly

admitted that in 2012, as a long-standing participant in the electoral and political process in the

Mississippi Delta,1 he was aware of the drafting and implementation of the 2012 Mississippi

Senate Reapportionment Plan (“Plan”), which included those lines of Senate District 22

(“District 22), that he now challenges. Specifically, the following exchange occurred between

Defendants’ counsel and Thomas:

                  Q. In your own words, can you describe for me the claims that you and
         the other plaintiffs are making in this lawsuit?
                  A. We filed the lawsuit because we felt – I felt that and others likewise
         that we were in a situation that was unfair and unlawful.
                  Q. Can you elaborate on what that situation was and what about it made
         you feel that it was unfair and unlawful?
                  A. Well, I was in a district, District 21 that was a winnable district. You
         know, when you say one thing and do something else, but I was in a district that
         was a winnable district. When the state set up these districts, then it need [sic] to
         be done in a fair and lawful way.
                  Q. Okay. So --
                  A. And I was moved out of 21 into 22 and the numbers changed in 22,
         but the common interest, our bond did not change. It's a black district. Should
         have been a minority district, a winnable minority district and that wasn't the
         case.
                  Q. So let's establish the timeframe that we're talking about. When were
         you moved out of District 21 and into 22?
                  A. I was in 21 and they done the 2010 census. So probably when there
         was -- around 2012 when --
                  Q. Reapportionment was done?
                  A. Yeah. So I was moved out and put into 22. And when I start looking
         at the numbers in 22, that's when I picked up that that wasn't really a black
         district, a minority district. I say a black, minority district. It wasn't even
         reasonable to have a district like that. And that's when I started to -- one of the
         things, you know, the district, you're looking at Washington, Bolivar, Humphreys,
         Sharkey, Yazoo and Madison was a sore spot.
1
  Thomas served as state senator for Senate District 21 for one term from 2004 to 2008 until defeated in the primary
in his bid for re-election. See Tr. of Depo. of Joseph Thomas, pp. 20-21 (attached hereto as “Exhibit 1”).

                                                         2
    Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 3 of 36




Tr. of Depo. of Joseph Thomas, pp.19-20 (attached hereto as “Exhibit 1”) (emphasis added).

        Not only was Thomas aware of the composition of District 22 in 2012, he actively

engaged the United States Department of Justice (“DOJ”) during that period to not preclear the

Plan:

                Q. Okay. Did you confer with anybody in the senate about your
        concerns over the district and the new configuration of the district from a racial
        standpoint?
                A. I had, you know, as I got information, I had been talking to people
        like Chris Herron, who is Chief of Civil Rights Division in Washington, DC.
                Q. At justice?
                A. Justice, yeah. People like Rush Noble, you know, trying to get them
        to intervene. Because I think as far as the state, all of this was pretty much set.
        They had voted on this and all that. I didn't have any say so in that. I wasn't even
        there. But it had already been agreed upon and all that had been done. I was
        trying to keep the Justice Department from preclearing it or from approving that,
        which to no avail.
                Q. Well, let me ask you this. Why were you trying to keep the Justice
        Department from preclearing it?
                A. Because it wasn't a minority district.
                Q. Okay.
                A. And we didn't have enough minority districts in the first place based
        on our population of this state. It was just -- just wasn't fair.
                Q. Okay. So did you contact the Justice Department to complain of a
        violation?
                A. Yes.

Id. at pp. 21-22 (emphasis added).

        After this exchange, Thomas was presented with a letter dated August 20, 2012, that he

signed and submitted to Chris Herron at DOJ. Id. at p. 22. In this letter, which was marked as

Exhibit 2 to the transcript, Thomas wrote the following:




                                                 3
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 4 of 36




                                 4
     Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 5 of 36




Id. at Exh. 2 to the Tr. (emphasis added). In discussing the letter and the Plan’s alleged violation

of the Voting Rights Act, the following discussion occurred between Defendants’ counsel and

Thomas:

                 Q. Will you explain to me who Mr. Herron is and why he's [sic] sending
        this letter?
                 A. Okay. He was the Chief Voting -- over the Voting Civil Rights
        Division for US Department of Justice.
                 Q. Okay. What made you send this letter to him?
                 A. He was over the division, so I wanted some help.
                 Q. Help to do what?
                 A. To -- not to get -- not to approve the State's plan. Not to approve the
        State's plan.
                 Q. On what basis did you believe it shouldn't be approved?
                 A. Because it wasn't a black winnable district. So why say it was a
        minority district?
                 Q. Would it be fair to say that your concern was rooted in the fact that
        you didn't feel like it complied with the Voting Rights Act?
                 A. Yes.

                 …

                Q. And you were trying to -- strike that. What were you trying to
        communicate through these letters and phone calls to the Justice Department
        about Mississippi's senate plan?
                A. It wasn't fair.
                Q. When you say it wasn't fair, are you trying to say that it was illegal
        under the Voting Rights Act?
                A. I'm going to say that the Voting Right Act, in my imagination would
        not allow this type of shenanigans.

Id. at pp. 23; 25 (emphasis added).2

        Finally, Thomas readily admitted that he was not surprised he lost the 2015 election for

state senator from District 22 because of the composition of the Plan, as submitted to DOJ in

2012:

                Q. But is it fair to say that you’re telling me you were not surprised by
        the result of the election in 2015, because that’s what you expected would
        happen?

2Thomas also stated that other groups, like the Yazoo County chapter of the NAACP, also sent letters to DOJ in
2012 expressing his same concerns. Id. at pp. 26-28.

                                                       5
    Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 6 of 36




               A. Yeah, I think most people did.
               Q. Based on what?
               A. Based on the plan that was submitted telling us that we had so many
       minority districts and presenting that [to] the Justice Department. And that wasn’t
       the case.

Tr. at p.30 (emphasis added).

       As required by the doctrine of laches, Plaintiffs have failed to even posit an excusable

reason for their six-year delay in bringing the instant action. Not in their response in opposition

to the Motion [doc. #23], not in the accompanying memorandum [doc. # 24], and not even at the

oral argument on the Motion. But, as just laid bare, this is because there is no excusable reason—

the lead Plaintiff, dating back to 2012, had actual knowledge of the Plan and openly contested it

as violating Section 2 of the Voting Rights Act. See Maxwell v. Foster, 1999 WL 33507675

(W.D. La. Nov. 24, 1999). (“given the level of knowledge attributable to [plaintiffs], the delay

cannot be anything but inexcusable.”). The other two plaintiffs, regardless of their actual

knowledge, certainly should have known of the Plan in 2012 through reasonable diligence. See

White v. Daniel, 909 F. 2d 99 (4th Cir. 1990) (finding the plaintiffs’ delay as inexcusable

because the “plaintiffs, in the exercise of reasonable diligence, could have discovered at a much

earlier time the facts upon which they now base their claim ….”).

       All this and yet, here the parties are well over six years later, under an extremely

compressed and challenging trial calendar and in the middle of current election deadlines, all of

which could have been avoided had Plaintiffs not knowingly sat on their rights. This is the very

reason the doctrine of laches exists. Plaintiffs’ six year delay is simply, inexcusable. This, in

addition to Defendants’ full laches analysis in their Motion and accompanying memorandum

only further strengthens Defendants’ equitable position.




                                                  6
    Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 7 of 36




      WHEREFORE, premises considered, Defendants pray this Court enter an Order granting

their Motion for Summary Judgment.

      RESPECTFULLY SUBMITTED, this the 25th day of January, 2019.


                                          Governor Phil Bryant, Secretary of State Delbert
                                          Hosemann, and Attorney General Jim Hood in their
                                          official capacities of their respective offices and in
                                          their official capacities as members of the State
                                          Board of Election Commissioners

                                     BY: /s/ Tommie S. Cardin
                                         TOMMIE S. CARDIN (MB # 5863)
                                         CHARLES E. GRIFFIN (MB #5015
                                         BENJAMIN M. WATSON (MB # 100078)
                                         B. PARKER BERRY (MB # 104251)

                                          ITS ATTORNEYS

OF COUNSEL:

BUTLER SNOW LLP
Suite 1400
1020 Highland Colony Park
Ridgeland, MS 39157
Post Office Box 6010
Ridgeland, MS 39158-6010
Tel: (601) 985-4570
Fax: (601) 985-4500
E-mail: tommie.cardin@butlersnow.com
E-mail: charles.griffin@butlersnow.com
E-mail: ben.watson@butlersnow.com
E-mail: parker.berry@butlersnow.com




                                             7
     Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 8 of 36




                                  CERTIFICATE OF SERVICE

        I, Tommie S. Cardin, hereby certify that on this day I caused the foregoing to be

electronically filed with the Clerk of the Court using the ECF system which sent notification of

such filing to all counsel of record.

        SO CERTIFIED this, the 25th day of January, 2019.

                                                   /s/ Tommie S. Cardin
                                                   TOMMIE S. CARDIN




                                               8
45807306.v1
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 9 of 36




                                     "EXHIBIT 1"




       Joseph Thomas, et al. v. Phil Bryant,
        Governor of the State of MS, et al.

                              Joseph Thomas
                               January 16, 2019




             All depositions & exhibits are available for downloading at
                           <www.brookscourtreporting.com>
         Please call or e-mail depo@brookscourtreporting.com if you need a
                               Username and Password.




             Mississippi - Louisiana - Tennessee - New York
                             1-800-245-3376
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 10 of 36
                        Joseph Thomas 1/16/2019

 Page 1
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


      JOSEPH THOMAS; VERNON AYERS;
      and MELVIN LAWSON                                   PLAINTIFFS

      v.                  CIVIL ACTION NO. 3:18-cv-441-CWR-FKB


      PHIL BRYANT, Governor of the State of
      Mississippi; DELBERT HOSEMANN,
      Secretary of State of the State of Mississippi;
      and JIM HOOD, Attorney General of the
      State of Mississippi, all in their official
      capacities of their own offices and in their
      official capacities as members of
      the State Board of
      Election Commissioners                  DEFENDANTS




                       DEPOSITION OF JOSEPH THOMAS



        Taken at the instance of the Defendants at the
       offices of Robert McDuff, 767 N. Congress Street,
      Jackson, Mississippi on Wednesday, January 16, 2019,
                     beginning at 1:14 p.m.



      REPORTED BY: LORI W. BUSICK
                   Brooks Court Reporting
                   12 Lakeland Circle, Suite A
                   Jackson, Mississippi 39216
                   (601)362-1995



Jackson                  Brooks Court Reporting                  Meridian
Gulfport                     1-800-245-3376                   New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 11 of 36
                                                    Joseph Thomas 1/16/2019
                                                          Page 2                                                     Page 4
    1        APPEARANCES:                                           1                     INDEX
    2          ROBERT MCDUFF, ESQ.
               767 N. Congress Street                               2     Style and Appearances
    3          Jackson, Mississippi 39202
               rbm@mcdufflaw.com                                    3     Certificate of Deponent
    4
    5           BETH L. ORLANSKY, ESQ. (VIA TELECONFERENCE)
                                                                    4     Certificate of Court Reporter
                Mississippi Center for Justice                      5
    6           5 Old River Place, Suite 203 (39202)
                Post Office Box 1023
                                                                    6                EXAMINATIONS
    7           Jackson, Mississippi 39215-1023                     7     Examination by Mr. Griffin.....................4
                borlansky@mscenterforjustice.org
    8                                                               8
    9           JON M. GREENBAUM, ESQ. (VIA TELECONFERENCE)         9                EXHIBITS
                POOJA CHAUDHURI, ESQ.
    10          ARUSHA GORDON, ESQ.                                10     EXHIBIT 1 Notice of Deposition .................6
                Lawyers Committee for Civil Rights
    11          1500 K Street NW, Suite 900                        11     EXHIBIT 2 Letter ..............................25
                Washington, DC, 20005                              12     EXHIBIT 3 Letter ..............................25
    12          jgreenbaum@lawyerscommittee.org
    13              COUNSEL FOR PLAINTIFF                          13
    14
    15          CHARLES E. GRIFFIN, ESQ.
                                                                   14
                TOMMIE S. CARDIN, ESQ.                             15
    16          Butler Snow LLP
                Suite 1400                                         16
    17          1020 Highland Colony Park                          17
                Ridgeland, Mississippi 39157
    18          Post Office Box 6010                               18
                Ridgeland, Mississippi 39158-6010
    19          charles.griffin@butlersnow.com
                                                                   19
    20             COUNSEL FOR DEFENDANT                           20
    21
                DOUGLAS T. MIRACLE, ESQ.                           21
    22          MS Attorney General's Office                       22
                Walter Sillers Building
    23          550 High Street, Suite 1200                        23
                Jackson, Mississippi 39201
    24                                                             24
                   COUNSEL FOR DEFENDANT, JIM HOOD                 25
    25



                                                          Page 3                                                     Page 5
         1           BENJAMIN E. GRIFFITH, ESQ.                     1               Joseph C. Thomas,
                     Griffith Law Firm                              2   having been first duly sworn, was examined and
         2           2086 Old Taylor Road, Suite 1023               3   testified as follows:
                     Oxford, Mississippi 38655                      4
         3                                                          5          MR. GRIFFIN: For the court reporter, I
                          CONSULTANT FOR DEFENDANTS                 6   will ask everyone, for the record, to identify
     4
     5           ALSO PRESENT: EMILY W. KRUGER, ESQ.                7   themselves. I'm Charles Griffin along with Tommie
     6                                                              8   Cardin representing the defendants.
     7                                                              9          MS. MIRACLE: Douglas Miracle from the
     8                                                             10   Attorney General's Office, also on behalf of
     9                                                             11   Attorney General, Jim Hood.
    10                                                             12          MS. KRUGER: Emily Kruger on behalf of
    11                                                             13   Governor, Phil Bryant.
    12
                                                                   14          MR. McDUFF: Rob McDuff representing the
    13
    14                                                             15   plaintiffs. And on the telephone are Beth Orlansky,
    15                                                             16   who's cocounsel for the plaintiffs. Also, Jon
    16                                                             17   Greenbaum, Arusha Gordon and Pooja Chaudhuri. And I
    17                                                             18   can give you the spellings later.
    18                                                             19          MR. GRIFFITH: I'm Ben Griffith appearing
    19                                                             20   on behalf of the defendants as a consultant.
    20                                                             21
    21                                                             22   EXAMINATION BY MR. GRIFFIN:
    22
                                                                   23      Q. Would you identify yourself, for the
    23
    24                                                             24   record, please?
    25                                                             25      A. My name is Joseph C. Thomas.



                                                                                             2 (Pages 2 to 5)
  Jackson                                           Brooks Court Reporting                                    Meridian
  Gulfport                                              1-800-245-3376                                     New Orleans
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 12 of 36
                                   Joseph Thomas 1/16/2019
                                               Page 6                                                     Page 8
  1       Q. And what's your address, Mr. Thomas?           1       A. Did I have any trouble? It was -- at that
  2       A. My address is 820 Prentiss Avenue in Yazoo     2   time it was some trouble, not necessarily I had
  3   City, Mississippi.                                    3   trouble but my people had trouble.
  4       Q. And are you here pursuant to a Notice of       4       Q. All right. When you say your people,
  5   Deposition?                                           5   African Americans?
  6       A. Yes.                                           6       A. African American.
  7       Q. I want to ask that you look at this and        7       Q. Do you recall how many elections you've
  8   tell me if that's the Notice of Deposition that       8   voted in since you registered to vote?
  9   you're here pursuant to? You can feel free to let     9       A. Just about all. I mean, I went to
 10   your counsel look at it.                             10   college. I might have missed some when I was in
 11       A. Okay.                                         11   school but most all of them.
 12          MR. GRIFFIN: I'd ask that that be marked      12       Q. Where did you go to college?
 13   as Exhibit 1 to the deposition.                      13       A. Jackson State.
 14          (Exhibit 1 marked for identification.)        14       Q. What organizations are you involved in
 15   BY MR. GRIFFIN:                                      15   either political, civic, charitable, educational,
 16       Q. Mr. Thomas, please state your full name,      16   social or otherwise?
 17   occupation, age and date of birth, for the record.   17       A. Actively involved, have been involved
 18       A. My full name is Joseph Charles Thomas, C      18   with?
 19   stands for Charles. I'm a retired banker of 30       19       Q. Both?
 20   years with Regions Bank.                             20       A. Okay.
 21       Q. Which location?                               21       Q. As you define them, describe whether or
 22       A. Pretty much I was Yazoo, but I did work       22   not you're still activity involved?
 23   statewide.                                           23       A. Okay. Well, I've been a community leader
 24       Q. And what was your title?                      24   all my life basically even in college. So when I --
 25       A. I was the vice president of the bank.         25   I decided to stay in Yazoo City back in 1970 -- in


                                               Page 7                                                     Page 9
  1       Q. What's your current age?                       1   the '70s. So I was blessed to get a job at a local
  2       A. Sixty-nine.                                    2   bank. And the name of that bank was Delta National
  3       Q. Okay. And date of birth?                       3   Bank in Yazoo City, which we had the largest bank in
  4       A. 6/25/49.                                       4   Yazoo County. So you know that was right up my
  5       Q. How long have you lived in what is             5   alley in terms of reaching out to our community.
  6   currently Mississippi Senate District 22?             6           So I was a representative of the bank and
  7       A. I lived in 21 and I was moved out of 21        7   loan officer. Basically I was involved in a lot of
  8   into 22.                                              8   activities. You're trying to wait on me to name
  9       Q. When was that?                                 9   some. Yazoo County Fair Civic League would be one,
 10       A. That was prior to 2015, after the 2012        10   and I'm still activity involved. And we had a
 11   census -- 2012 arrangement that was made.            11   community center for the community and we reached
 12       Q. How long have you been a registered voter     12   out and we built houses for the elderly and
 13   in the state of Mississippi?                         13   handicapped. So we have 238 units of housing for
 14       A. Since I was 18.                               14   elderly and handicapped citizens. That would be one
 15       Q. Do you recall where you registered to         15   organization. Yazoo County Fair and Civic League.
 16   vote?                                                16           Yazoo County Chapter of NAACP. We had,
 17       A. Yazoo County.                                 17   you know, just -- I wore a lot of hats. Our Utility
 18       Q. Would you describe for me the process in      18   Public Service Commission, Public Service Commission
 19   which you went through to register to vote?          19   of Yazoo City. I served on the board. And I was
 20       A. At that time when I was 18 and I'm 69 now.    20   the first black to -- from this region to serve on
 21   Basically --                                         21   the National Board of Directors of APPA, American
 22       Q. As best you can recall?                       22   Public Power Association. That's cities that own
 23       A. I went to the courthouse and registered.      23   their own water, lights -- utilities, public
 24   Yeah.                                                24   utilities. I started out by serving -- to serve on
 25       Q. Did you have any trouble --                   25   that board you had to serve on your local utilities.



3 (Pages 6 to 9)
Jackson                             Brooks Court Reporting                                         Meridian
Gulfport                                1-800-245-3376                                          New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 13 of 36
                                       Joseph Thomas 1/16/2019
                                                Page 10                                                       Page 12
     1   So I served on local utility. And then I was            1   other thing. I served on -- I helped to put
     2   elected to APPA National Advisory Board. I chaired      2   together the Appraisal Board for our state when we
     3   the National Advisory Board for APPA, which United      3   had the Savings and Loan fiasco.
     4   States and about 20 countries. Also, I was on the       4       Q. Right.
     5   National Board of Directors for American Public         5       A. And they mandated every state had to set
     6   Power Association. All of this is in the past now.      6   up their own appraisal board that was in line with
     7       Q. Okay.                                            7   federal government. So I helped to -- because I
     8       A. I was basically -- Boys and Girls Club. I        8   wasn't a licensed appraiser to appraise real estate
     9   helped to organize our Boys and Girls Club in Yazoo     9   or forestry. So I helped to set up that board on
    10   City. I worked with -- let me back up. I was -- on     10   loan from my bank, Deposit Guaranty made me
    11   the political side I worked with Robert Clark. When    11   available to help. And we also invested funds to
    12   Robert ran for congress the numbers were not there,    12   help set that State Appraisal Board up.
    13   but I helped him. Mike Espy -- I done the FEC          13       Q. Now, at what point did you transition form
    14   filings to help Robert. I was Treasurer for Mike       14   being an employee of Delta National to Deposit
    15   Espy when he ran for congress. I done the FEC          15   Guaranty?
    16   filings for him while I was at the bank basically.     16       A. It was merger in 1981. We went through a
    17   I worked with governor Bill Waller. I was his          17   lot of mergers.
    18   co-treasurer last time he ran for governor in I
                                                                18       Q. Okay.
    19   believe 1987.
                                                                19       A. Same bank.
    20          So I've been involved politically behind
                                                                20       Q. Same bank?
                                                                21       A. Uh-huh (affirmative response).
    21   the scenes with individuals.
                                                                22       Q. Were you a member of a fraternity during
    22       Q. Did you ever serve on a political action
                                                                23   this time period or a Masonic temple or anything
    23   committee or political executive committee?
                                                                24   like that?
    24       A. I've served like community action. I was
                                                                25       A. No. I've been a Mason, but no.
    25   on the board of Community Action Agency. Head

                                                Page 11                                                       Page 13
     1   Start, I've worked with Head Start.                     1       Q. Where were you a Mason and when?
     2       Q. That's Yazoo County?                             2       A. Yazoo City Lodge No. 216 back in the '70s.
     3       A. Yeah. Many years, yeah. Public service,          3       Q. So you're no longer active?
     4   I worked with the state -- when I was back with         4       A. No.
     5   Public Service Commission I also worked with various    5       Q. Do you recall what, if anything, you had
     6   organizations dealing with public utilities for         6   to do with the D.W. Wilburn Scholarship Foundation?
     7   cities.                                                 7       A. I'm one of the founders of the D.W.
     8       Q. You worked for the Public Service                8   Wilburn Foundation. James Robinson was our
     9   Commission?                                             9   President and I was Vice President of the D.W.
    10       A. Not the state.                                  10   Wilburn Foundation.
    11       Q. Okay.                                           11       Q. What does that foundation do? What's the
    12       A. When I say cities that had their on trade       12   charter?
    13   association dealing with public utilities. For         13       A. We give scholarships and book awards,
    14   instance, we're a generating city in Yazoo and we      14   church awards to anybody that lives in Yazoo County,
    15   had three sister cities, Clarksdale -- Greenwood and   15   Mississippi.
    16   Clarksdale. But in our trade association we had        16       Q. Who was D.W. Wilburn?
    17   like seven cities that were part of our group. And     17       A. He was a retired educator, long-time
    18   we called that MEA, Mississippi Energy Association.    18   retired. He was dean of students at Jackson State
    19       Q. I got you.                                      19   and he was -- he really retired from Alcorn State
    20       A. And so, we dealt mainly in transmission of      20   under Dr. Walter Washington's tenure. He was
    21   utility of electric. Some cities had water and some    21   long-time register at Alcorn State. He was from
    22   had lights and some had gas. Canton is one our         22   Yazoo County, too.
    23   cities.                                                23       Q. Did you know him before the bank?
    24           But 45 years that's all I've done is           24       A. Yes. I knew him and he -- like I said, we
    25   worked in community, not just our community -- one     25   set up -- James Robinson set up the foundation, but



                                                                                    4 (Pages 10 to 13)
  Jackson                               Brooks Court Reporting                                           Meridian
  Gulfport                                  1-800-245-3376                                            New Orleans
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 14 of 36
                                     Joseph Thomas 1/16/2019
                                               Page 14                                                   Page 16
  1   we had -- Dr. Walter Washington was one of the          1   Foundation, we raise money basically. The former
  2   founders, former President of Alcorn State. And we      2   governor Haley Barbour, he on the foundation.
  3   had Dr. Walter Reed former Athletic Director at         3   Leland Speed. We've had -- I'm just naming some
  4   Jackson State. We had several others that were on       4   people. We had a group and basically what we did --
  5   that on our board. All of them are pretty much          5   the last fund I worked on before I went into the
  6   deceased except maybe two now.                          6   senate was -- we had a $50 million capital fund. We
  7       Q. Are you still active with it?                    7   was trying to raise $50 million for the school, for
  8       A. Yeah, I'm the Vice President. James              8   the University.
  9   Robinson passed last year. He lived in                  9      Q. Did you all achieve that goal?
 10   Indianapolis, Indiana. He passed, so we don't have     10      A. Yes, sir, as far as I know. I left -- we
 11   a President at this time.                              11   was pretty close when I left.
 12       Q. Okay.                                           12      Q. Do you recall what year you left?
 13       A. But I was the Vice President. And we made       13      A. 2004 probably. Ronald, Dr. Ronald Mason
 14   available -- had a few scholarships to individuals,    14   was the President at that time. I left when I ran
 15   we had two-folds. On the Alcorn side, we give a        15   for the senate. And when I got elected in District
 16   $5,000 scholarship to any student that want to         16   21 I left. Also the utility, I got off the board of
 17   attend Alcorn each year. And then we give book         17   the utility also. I wanted to spend all of my time
 18   awards and smaller scholarships to students that       18   or most of my time on serving my --
 19   want to attend Jackson State or Alcorn.                19      Q. Constituents?
 20       Q. Would that be any student from Yazoo            20      A. That's right.
 21   County?                                                21      Q. I believe you also were a member of the
 22       A. From Yazoo County, yeah. That was the           22   Yazoo County Fair?
 23   stipulation. Mr. Wilburn -- well, Mr. Wilburn set      23      A. I mentioned that. The housing for the
 24   that up the way he -- in terms of the $5,000           24   elderly and handicapped.
 25   scholarship, you had to be from Yazoo County.          25      Q. That's not the same a commission that


                                               Page 15                                                   Page 17
  1          And Mr. Wilburn, he donated $100,000 to          1   would have entertainment?
  2   Alcorn State and Tom Joiner (sic) Foundation matched    2       A. No.
  3   that with $100,000. And they've gave $200,000 that      3       Q. It's something else?
  4   Alcorn State holds the funds we just designate who      4       A. We were the Yazoo -- T.J. Huddleston
  5   get --                                                  5   Secretary Espy's grandfather was one of the founders
  6       Q. Interest?                                        6   of the Yazoo County Fair Civic League. And we had
  7       A. No, who get the scholarships.                    7   the first -- well, he had the first hospital for
  8       Q. Okay.                                            8   blacks in the state. First -- we had a chain of
  9       A. And I don't chair that. That's a                 9   funeral homes and all of that.
 10   gentleman named Joe Smith, he chairs that in terms     10          But anyway, he started the Fair and Civic
 11   of, he works with -- Mr. Wilburn was a trustee at      11   League, Yazoo County Fair and Civic -- and at that
 12   St. Stephen's United Methodist Church. And so the      12   time you could not -- they had the negro fair and
 13   pastor of that church and the principal of high        13   the white fair. And it was a fair, you know, county
 14   school and Joe Smith and Ms. Kathryn Grant, they       14   fair. Candy and activities and animals and all that
 15   decide who gets that $5,000 scholarship, not the       15   stuff. And it evolved into a county fair where the
 16   D.W. Wilburn Foundation.                               16   fair would come -- just like a county fair. They
 17       Q. Okay. Now, you also have a relationship         17   had the white county fair and the black county...
 18   with the National Development Foundation?              18          But later on we wanted to do more. So
 19       A. Jackson State University. And I'm a past        19   what we did -- we needed a community center. So we
 20   board member of the Jackson State National             20   put together an application and got a grant from the
 21   Development Foundation.                                21   federal government to build a community center. And
 22       Q. Can you tell me what that is?                   22   we named the community center Dr. L.T. Miller, who
 23       A. We're talking about Jackson State, right?       23   was the first medical director at the black hospital
 24       Q. Yes.                                            24   under T.J. Huddleston, director. So that's where
 25       A. Okay. Jackson State Development                 25   the Fair and Civil League -- and then later on we



5 (Pages 14 to 17)
Jackson                               Brooks Court Reporting                                        Meridian
Gulfport                                  1-800-245-3376                                         New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 15 of 36
                                       Joseph Thomas 1/16/2019
                                                 Page 18                                                     Page 20
     1   did the housing for elderly and handicapped. We         1      Q. So let's establish the timeframe that
     2   have a unit here in Jackson that's -- the               2   we're talking about. When were you moved out of
     3   organization. I'm not on the board anymore. I got       3   District 21 and into 22?
     4   off the board. I'm still a member.                      4      A. I was in 21 and they done the 2010 census.
     5       Q. When did you get off the board?                  5   So probably when there was -- around 2012 when --
     6       A. When I went into the senate.                     6      Q. Reapportionment was done?
     7       Q. Okay.                                            7      A. Yeah. So I was moved out and put into 22.
     8       A. I had so much, I had to get --                   8   And when I start looking at the numbers in 22,
     9       Q. You had to get off?                              9   that's when I picked up that that wasn't really a
    10       A. Yeah. I had a lot of stuff going on.            10   black district, a minority district. I say a black,
    11   So...                                                  11   minority district. It wasn't even reasonable to
    12       Q. But you're still a member?                      12   have a district like that. And that's when I
    13       A. Still a member.                                 13   started to -- one of the things, you know, the
    14       Q. Okay.                                           14   district, you're looking at Washington, Bolivar,
    15       A. Be we got a lot of members now.                 15   Humphreys, Sharkey, Yazoo and Madison was a sore
    16       Q. What does your membership entail?               16   spot.
    17       A. For the Fair and Civic League.                  17      Q. When you were in 21, did you have any role
    18       Q. Yes.                                            18   with redistricting?
    19       A. It's -- basically anybody can be a member       19      A. No.
    20   of the Yazoo County -- we were the Negro Fair          20      Q. Which committees were you on?
    21   Association and we had to drop the name negro to get   21      A. This happened after I was out of the
    22   the funds from the federal government to build a       22   senate, that part.
    23   community center. So instead of negro, we said         23      Q. Okay.
    24   Yazoo County. Same folks.                              24      A. I still can tell you the committees I was
    25          (Laughter.)                                     25   on, but...

                                                 Page 19                                                     Page 21
     1       Q. Now, as you know we're here about a              1      Q. Did you leave the senate before the
     2   lawsuit that you filed a long with Vernon Ayers and     2   district changed?
     3   Melvin Lawson, correct?                                 3      A. I did. I didn't leave, I lost.
     4       A. Yes, sir.                                        4      Q. Okay. Let's walk up to that election.
     5       Q. In your own words, can you describe for me       5      A. Okay.
     6   the claims that you and the other plaintiffs are        6      Q. The election that you lost was in what
     7   making in this lawsuit?                                 7   year?
     8       A. We filed the lawsuit because we felt -- I        8      A. 2008 -- 2007.
     9   felt that and others likewise that we were in a         9      Q. And the demographics in your district at
    10   situation that was unfair and unlawful.                10   that time, was that District 21?
    11       Q. Can you elaborate on what that situation        11      A. 21, that's right.
    12   was and what about it made you feel that it was        12      Q. The demographics changed when, for that
    13   unfair and unlawful?                                   13   district?
    14       A. Well, I was in a district, District 21          14      A. After the 2008 election. After the 2010
    15   that was a winnable district. You know, when you       15   census, which we're looking at what, 2012 or so.
    16   say one thing and do something else, but I was in a    16      Q. Okay. Did you confer with anybody in the
    17   district that was a winnable district. When the        17   senate about your concerns over the district and the
    18   state set up these districts, then it need to be       18   new configuration of the district from a racial
    19   done in a fair and lawful way.                         19   standpoint?
    20       Q. Okay. So --                                     20      A. I had, you know, as I got information, I
    21       A. And I was moved out of 21 into 22 and the       21   had been talking to people like Chris Herron, who is
    22   numbers changed in 22, but the common interest, our    22   Chief of Civil Rights Division in Washington, DC.
    23   bond did not change. It's a black district. Should     23      Q. At justice?
    24   have been a minority district, a winnable minority     24      A. Justice, yeah. People like Rush Noble,
    25   district and that wasn't the case.                     25   you know, trying to get them to intervene. Because



                                                                                   6 (Pages 18 to 21)
  Jackson                               Brooks Court Reporting                                          Meridian
  Gulfport                                  1-800-245-3376                                           New Orleans
         Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 16 of 36
                                    Joseph Thomas 1/16/2019
                                              Page 22                                                      Page 24
  1   I think as far as the state, all of this was pretty     1   Department of Justice. Is that your signature on
  2   much set. They had voted on this and all that. I        2   that document?
  3   didn't have any say so in that. I wasn't even           3       A. It is.
  4   there. But it had already been agreed upon and all      4       Q. Will you explain this letter to me and why
  5   that had been done. I was trying to keep the            5   you sent it?
  6   Justice Department from preclearing it or from          6       A. This particular letter was sent probably
  7   approving that, which to no avail.                      7   when -- I'm trying to see which one I sent first. I
  8       Q. Well, let me ask you this. Why were you          8   sent several -- more than I have, but I don't have
  9   trying to keep the Justice Department from              9   them with me. But we were trying to let them
 10   preclearing it?                                        10   know -- I was trying to let them know -- for
 11       A. Because it wasn't a minority district.          11   instance, I said, this letter is a request to the
 12       Q. Okay.                                           12   Department of Justice to take a hard look
 13       A. And we didn't have enough minority              13   Mississippi's plan. So we wanted them to look at.
 14   districts in the first place based on our population   14   And I was thinking that they had the lawyers and
 15   of this state. It was just -- just wasn't fair.        15   they had all of the expertise, that they would
 16       Q. Okay. So did you contact the Justice            16   really look at it and give us some relief.
 17   Department to complain of a violation?                 17       Q. And would this have been before you sent
 18       A. Yes.                                            18   the letter on August 20, 2012 or --
 19       Q. I believe your lawyer gave us a couple of       19       A. I think this one was before.
 20   documents I want you to look at. One document is       20       Q. You testified that you sent more letters
 21   dated August 20, 2012. That's the Chris Herron?        21   than these two, you just don't have access to all of
 22       A. That's right. I had talked with him and         22   them right now?
 23   basically --                                           23       A. Letters and telephone calls. And I think
 24          MR. McDUFF: He hasn't asked you a               24   it was other individuals that were communicating
 25   question.                                              25   with the Department of Justice about this -- about


                                              Page 23                                                      Page 25
  1          THE WITNESS: Okay.                               1   the -- not just this district, it was some other
  2   BY MR. GRIFFIN:                                         2   districts, too.
  3       Q. Will you explain to me who Mr. Herron is         3       Q. And you were trying to -- strike that.
  4   and why he's sending this letter?                       4          What were you trying to communicate
  5       A. Okay. He was the Chief Voting -- over the        5   through these letters and phonecalls to the Justice
  6   Voting Civil Rights Division for US Department of       6   Department about Mississippi's senate plan?
  7   Justice.                                                7       A. It wasn't fair.
  8       Q. Okay. What made you send this letter to          8       Q. When you say it wasn't fair, are you
  9   him?                                                    9   trying to say that it was illegal under the Voting
 10       A. He was over the division, so I wanted some      10   Rights Act?
 11   help.                                                  11       A. I'm going to say that the Voting Right
 12       Q. Help to do what?                                12   Act, in my imagination would not allow this type of
 13       A. To -- not to get -- not to approve the          13   shenanigans.
 14   State's plan. Not to approve the State's plan.         14          MR. GRIFFIN: Okay. I'd like to mark this
 15       Q. On what basis did you believe it shouldn't      15   as an exhibit.
 16   be approved?                                           16          MR. McDUFF: Off the record.
 17       A. Because it wasn't a black winnable              17          (Exhibit 2 marked for identification.)
 18   district. So why say it was a minority district?       18          (Exhibit 3 marked for identification.)
 19       Q. Would it be fair to say that your concern       19   BY MR. GRIFFIN:
 20   was rooted in the fact that you didn't feel like it    20       Q. We went off the record to allow you an
 21   complied with the Voting Rights Act?                   21   opportunity to have a closer look at the documents
 22       A. Yes.                                            22   that have been marked. We separated the two
 23       Q. Let's flip over to a second letter that's       23   documents and made them two separate exhibits, two
 24   attached to this, stapled to this. It's addressed      24   and three.
 25   to the Chief Voting Section, Civil Rights Division,    25          And after having reviewed them, do you



7 (Pages 22 to 25)
Jackson                              Brooks Court Reporting                                          Meridian
Gulfport                                 1-800-245-3376                                           New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 17 of 36
                                       Joseph Thomas 1/16/2019
                                                 Page 26                                                     Page 28
     1   have some testimony that you want to clarify about      1   NAACP.
     2   those two documents?                                    2      Q. Who was that?
     3       A. Yes, sir.                                        3      A. His name was Robert Gunn.
     4       Q. Go ahead.                                        4      Q. Robert Gunn?
     5       A. Okay. The letter that I'd indicated that         5      A. Yes.
     6   was sent prior to the August 20 letter 2012.            6      Q. Is he still living in --
     7       Q. That's Exhibit 3?                                7      A. He's still living in Yazoo.
     8       A. Exhibit 3. This letter was a composite           8      Q. Where does he work?
     9   plan. I think this plan was one -- a plan that was      9      A. He's retired. I don't know whether he's
    10   kicked around. It had not been adopted or passed by    10   actively working.
    11   the legislature to be precleared.                      11      Q. Is there anyone else?
    12       Q. Okay.                                           12      A. He was the one that signed the letter that
    13       A. I think this was -- and this letter was         13   was sent to the Justice Department.
    14   sent ahead of time trying to get the Justice           14      Q. Okay. On behalf of the NAACP?
    15   Department to really look at whatever might come up    15      A. The Yazoo County chapter NAACP.
    16   the pipe, whatever might come from the legislature.    16      Q. I asked you earlier about the claims that
    17       Q. Okay. Now, at this point, you were              17   you and the others are making in the lawsuit. And I
    18   actively communicating with lawyers from the Justice
                                                                18   believe you testified that you referred to the
    19   Department?
                                                                19   actions of the legislature or the state as being
                                                                20   shenanigans. We need to kind of clarify what you
    20       A. Yes. Well, lawyers, yeah.
                                                                21   mean in terms of were you trying to say that you
    21       Q. And did you have any other counsel that
                                                                22   thought that the plan as written violated the Voting
    22   you were represented by at that time?
                                                                23   Rights Act?
    23       A. No.
                                                                24      A. Yeah. You know, needs to be some common
    24       Q. And were the other individuals similarly
                                                                25   bond or common, you know -- it need to -- in terms
    25   situated as you who wanted to run for office that

                                                 Page 27                                                     Page 29
     1   you were conferring with about the senate plan in       1   of people being elected -- areas. And my conception
     2   2012?                                                   2   of the Mississippi Delta, the counties that are in
     3       A. I don't know of any other individuals.           3   the delta. When I first saw that -- for instance, I
     4   But we had groups and organizations, like NAACP that    4   ran in 22 and I done real well. And I won in the
     5   was concerned about the districts and how the           5   minority, the counties, Washington, Bolivar,
     6   districts are set up. Not enough districts for          6   Humphreys. But they jumped over to Madison and
     7   minorities. And then not winnable districts for         7   that's where the white voter block came into play.
     8   minorities.                                             8   Everybody -- the whites in Madison voted for, you
     9       Q. So is it your testimony that they had the        9   know, the Chairman of the Appropriations Committee
    10   same concerns that you had?                            10   that I was running against. And that was a uphill
    11       A. Same concerns, yes.                             11   climb, too. And it was a -- and when I was running
    12       Q. And do you know if any of them decided to       12   against the Chairman of the Appropriations
    13   file suit?                                             13   Committee, Republican, then that was -- a lot of
    14       A. Not file suit, but they've had some             14   things happened in that race.
    15   communication, letters -- letters that was written.    15       Q. That was in 2012?
    16       Q. From whom to whom?                              16       A. 2015.
    17       A. From same, Justice Department.                  17       Q. 2015?
    18       Q. From whom?                                      18       A. Yeah. A lot of things -- how can you win
    19       A. NAACP. Like Yazoo County chapter of             19   in all the counties except one and then lose? I
    20   NAACP.                                                 20   knew that was going to happen. That's why I wrote
    21       Q. Do you know which individuals within the        21   the letter prior to this. And that's why other
    22   NAACP may have sent those letters?                     22   organizations, other groups and individuals were
    23       A. Yes.                                            23   concerned because of running the district a hundred
    24       Q. Who?                                            24   and something miles, a hundred miles from -- to pick
    25       A. President of the Yazoo County chapter of        25   up a group of white voters over in Gluckstat in



                                                                                   8 (Pages 26 to 29)
  Jackson                                Brooks Court Reporting                                        Meridian
  Gulfport                                   1-800-245-3376                                         New Orleans
         Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 18 of 36
                                    Joseph Thomas 1/16/2019
                                              Page 30                                                     Page 32
  1   Madison County, Gluckstat area.                         1   particular elections?
  2       Q. So is it your testimony --                       2       A. Going back to the first time that district
  3       A. And those are upper income people.               3   was -- well, 2007 -- I'm sorry, 2003, 2007 and 2012,
  4   They're not low -- very low income people.              4   I think, and '15.
  5       Q. So is it --                                      5           So if you're holding a seat and you can't
  6       A. So you're mixing -- it's a situation now         6   win the black vote in the counties that you're
  7   where -- well, anyway, I don't want to get on a         7   representing...
  8   soapbox. Go ahead. I'm sorry.                           8       Q. So you were aware of all of this and you
  9       Q. No. Feel free to answer the question to          9   had developed an opinion about what it would mean in
 10   the extent you feel like you need to.                  10   terms of your being electable at the time the
 11          But is it fair to say that you're telling       11   Mississippi legislature approved the reapportionment
 12   me you were not surprised by the result of the         12   plan in 2012?
 13   election in 2015, because that's what you expected     13       A. Yeah. When I ran in 22, we had -- I
 14   would happen?                                          14   honestly thought in my mind in -- when I ran for --
 15       A. Yeah, I think most people did.                  15   in 22, I knew it would be hard to win in 22 because
 16       Q. Based on what?                                  16   of the numbers. But we had worked hard. I mean, in
 17       A. Based on the plan that was submitted            17   terms of working with -- not just the minority
 18   telling us that we had so many minority districts      18   community, we worked with the community as a whole
 19   and presenting that the Justice Department. And        19   when I was in the senate. We brought millions of
 20   that wasn't the case.                                  20   dollars into our counties like Madison and Yazoo.
 21       Q. So there wasn't --                              21   And we done a lot of constituent service. My wife
 22       A. So we lost out all around. Because              22   is a licensed social worker and I wasn't getting
 23   percentage wise, voters over 18, you're saying that    23   compensated but I was a full-time senator. And we
 24   you can win in 15 districts and that wasn't the
                                                             24   helped a lot of people, especially elderly and
 25   case, hadn't happened and won't happen under the
                                                             25   handicapped and so on. But I thought -- and


                                              Page 31                                                     Page 33
  1   plan that we got. It will never happen.                 1   education, I served on the Education Committee also.
  2       Q. We're going to move on.                          2          So I honestly, in my mind, thought I would
  3          Can you describe your experience with            3   have done better than I did and still ended up
  4   elections held in Senate District 22, including         4   losing. So I thought -- the reason I ran because I
  5   those at the state, local and county levels? Let me     5   thought I was going to win. In Madison County we
  6   break it down for you.                                  6   had just done -- I'm not campaigning now -- but I
  7       A. Okay.                                            7   had just did a state of the art nursing home for
  8       Q. Do you participate as a voter, candidate,        8   developmental adults, bed patient adults. Had
  9   campaign supporter or any other role or in all those    9   lifted a Certificate of Need and got them a CON to
 10   roles? Just kind of tell me what your role --          10   build a nursing home there.
 11       A. Well, in District 22 -- I was in 21.            11          So in that area, I thought I would have
 12   District 22, when I got put in 22 -- but prior to      12   done better than I did. And we really worked with
 13   that I had been helping minority candidates run for    13   the black community and the white community. But
 14   the same office for senate. And there were some        14   when it came down to voting that wasn't the case.
 15   good candidates. They ran good races, but -- and       15       Q. When you mean that wasn't the case, can
 16   minorities voted for them. They got the black vote     16   you elaborate on that?
 17   but they never could -- they never did win. Marla      17       A. Well, the whites voted for whites.
 18   Brooks, Jeruba (sic) Hill are some of them. Jeruba     18       Q. Are you saying that the white people,
 19   (sic) was an attorney and she could not win in that    19   including the groups that you helped did not vote
 20   district. After the blacks delivered their votes,      20   for you?
 21   they voted for her and she still could not win.        21       A. Whites voted for the whites.
 22          You got -- you got a gentleman that lives       22       Q. And have you done -- what have you done to
 23   in Hollandale, Mississippi that held that seat and     23   justify that conclusion?
 24   he couldn't even win his own county.                   24       A. Well, you know, like I said,
 25       Q. Do you recall the years of those                25   schoolteachers justified -- when I say whites, I had



9 (Pages 30 to 33)
Jackson                              Brooks Court Reporting                                          Meridian
Gulfport                                 1-800-245-3376                                           New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 19 of 36
                                       Joseph Thomas 1/16/2019
                                                 Page 34                                                      Page 36
     1   some white votes now, don't get me wrong, but I         1   BY MR. GRIFFIN:
     2   didn't have enough to win. So I'm not saying all        2       Q. You can answer?
     3   the whites didn't vote for me, but I didn't get the     3       A. You know, if you look at the district now,
     4   numbers. I campaigned, too. I had a strong              4   we have -- the senate district that we're referring
     5   campaign committee, strong activity, associations       5   to, we have a white now that's in a all black
     6   like MAE and groups like that and Parents for Better    6   district in terms of the delta, what we perceive as
     7   Education, but it just didn't happen.                   7   the delta. Madison County is not in the delta.
     8        Q. Did --                                          8          So we have a white there now. All we're
     9        A. But I shouldn't have had to work that hard      9   saying is, it shouldn't be a white all the time. A
    10   if it was a minority district, as hard as I did. If    10   white need to get defeated, too. So it need to be a
    11   you're telling me my district is a minority            11   fair district. We don't -- it would make me no
    12   district.                                              12   difference whether it's a white, black or green, but
    13        Q. Who told you that your district was a          13   it needs to be fair. So whites don't need to win in
    14   minority district?                                     14   that district every time they have an election.
    15        A. The state. The state told the federal          15          So to answer your question, we got a white
    16   government that.                                       16   there now. So no, it doesn't need to be black all
    17        Q. And what document are you referring to --      17   the time. And it don't need to be white all the
    18        A. The plan that they submitted.                  18   time.
    19        Q. So you were aware of the issues contained      19       Q. From 2010 to 2018, did you ever study
    20   in the plan before the election?                       20   precinct level election returns of a state, county
    21        A. Yes.                                           21   or local election held within the bounds of Senate
    22        Q. What do you think qualifies an individual      22   District 22?
    23   to be a successful candidate in the Mississippi        23       A. Yeah, I've looked at composites and all
    24   Delta?                                                 24   that stuff and demographics -- you know, returns.
    25        A. Wanting to serve the people. Want to           25       Q. Do you recall what specific returns you


                                                 Page 35                                                      Page 37
     1   help, want to make a difference.                        1   locked at and for what elections?
     2       Q. Can you describe --                              2       A. The 2015 just say -- for 22 2015.
     3       A. And that goes back to that common bond,          3       Q. Just 22?
     4   that common interest I was telling you about.           4       A. Yeah. I've looked at others, but 22 was
     5       Q. Yeah. Can you describe for me what               5   the one I was interested in.
     6   specific qualities you think a candidate might have     6       Q. From 2010 to 2018, did you ever study
     7   in order to be successful in the Mississippi Delta?     7   voter registration data for the areas within the
     8       A. Care about people and be involved in the         8   bounds of Senate District 22?
     9   community and serve the whole community. You know,      9       A. Voter registration? What document are you
    10   we're neighborhood people. We're community people.     10   referring to.
    11   Not just about coming down here and serving in the     11       Q. The actual voter registration information
    12   legislature three months out of the year.              12   that would have been kept in the clerk's office?
    13       Q. Do you believe that in the Mississippi          13       A. Like the voter roll?
    14   Delta the race of a candidate will always determine    14       Q. Yes.
    15   whether or not the candidate will be successful?       15       A. When you say study, I've looked at the
    16       A. The race of a candidate will always be          16   voter roll. You're saying study?
    17   successful?                                            17       Q. In connection with preparation for a
    18          MR. McDUFF: Object to the form.                 18   campaign?
    19   BY MR. GRIFFIN:                                        19       A. Yes.
    20       Q. Let me rephrase that for you.                   20       Q. Do you recall which specific information
    21          Do you believe that in the Mississippi          21   you looked at when you were preparing for a campaign
    22   Delta the race of a candidate will always be           22   or for your campaign?
    23   determinative of whether or not the candidate will     23       A. Yeah. Basic information, you know, where
    24   be successful?                                         24   you voters are, where they live at. And you look
    25          MR. McDUFF: Object to the form.                 25   at -- you just try to glean from that document some



                                                                                 10 (Pages 34 to 37)
  Jackson                               Brooks Court Reporting                                          Meridian
  Gulfport                                  1-800-245-3376                                           New Orleans
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 20 of 36
                                    Joseph Thomas 1/16/2019
                                              Page 38                                                      Page 40
  1   information that will help you be successful.           1    just -- whites voted for the whites. And not
  2       Q. Would this be in the clerk's office?             2    necessarily a better candidate. I'm not saying --
  3       A. The Circuit Clerk's Office, yes. And, you        3    but I thought he ran a good campaign.
  4   know, you get information from other sources, too.      4       Q. Did you review the results of his
  5       Q. From 2010 to 2018, did you ever study any        5    campaign -- strike that.
  6   election turnout data for state, county or local        6            Did you review the returns from his
  7   elections held within the bounds of Senate District     7    campaign and compare those returns to the African
  8   22? And if so, what specific turnout data did you       8    American turnout in Senate District 22?
  9   review and where did you get it from? And keep in       9       A. No, I didn't.
 10   mind I'm now talking about 2012 -- the last few        10       Q. Have you ever been involved in any of
 11   questions I've been talking about -- I'm sorry, 2010   11    Bennie Thompson's campaigns for House of
 12   to 2018?                                               12    Representatives?
 13       A. I've seen some data in terms of my race         13       A. Yes.
 14   and during the time I ran, you know, other -- you      14       Q. How were you involved?
 15   know, the governor, lieutenant governor, secretary     15       A. Manage like Yazoo County -- I did not do
 16   of state, transportation, I looked at all of that      16    the last couple, but I have been coordinator for
 17   information. I was trying to see in areas why          17    Yazoo County.
 18   didn't I do as well. And I had worked -- because of    18       Q. What was your impression of his campaign?
 19   the work I had done and involvement and investment     19       A. Impression?
 20   in the community. I looked and I didn't do as well     20       Q. In terms of, was he able to generate
 21   as some of my -- you know, some of the whites that     21    meaningful white support as well as meaningful black
 22   ran in the same areas that I did. And the only         22    support, minority support?
 23   thing I could see was that I was a minority and I      23       A. No.
 24   just didn't get the vote. I'm not talking about        24       Q. Can you further elaborate on that?
 25   minority voters. I got the minority voters.            25       A. Well, just take Yazoo County, for


                                              Page 39                                                      Page 41
  1       Q. Was there any other reason that you could        1   instance. For a long time Congressman Thompson
  2   possibly attribute to getting a smaller amount of       2   could not carry Yazoo County because of the numbers.
  3   the vote other than race?                               3   We had a majority white -- now it's a majority
  4       A. Smaller amount of the --                         4   black, but in the past it has not been the case. It
  5       Q. The turnout?                                     5   was a majority white county. And he just got,
  6       A. No. Well, yeah, I do have -- I'm                 6   recently over the last ten years been able to carry
  7   thinking. We had a problem getting minorities to go     7   Yazoo County, over the last seven or eight years.
  8   vote. They don't go and vote as they should. And        8      Q. So has the population changed from more
  9   they don't vote in high of numbers as they should       9   blacks to whites?
 10   and that's a problem.                                  10      A. More blacks to white.
 11       Q. Were you involved in Mike Espy's recent         11      Q. So is it your testimony that the reason he
 12   campaign for US Senate?                                12   has been able to carry the county is because the
 13       A. No.                                             13   population changed and more blacks were able to vote
 14       Q. What was your --                                14   for him than in the past?
 15       A. Now, you say involved. I was -- what you        15      A. Yeah, more blacks will actually go and
 16   mean involved?                                         16   vote. Go and vote, getting blacks out.
 17       Q. Having an active role in the campaign in        17      Q. In terms of issues, mobilization efforts,
 18   some official role?                                    18   staffing, financial support, networking and
 19       A. No, I didn't have an official role. I did       19   endorsements, how do the Espy and Thompson campaigns
 20   attend some activities and helped.                     20   compare to more local races in Senate District 22
 21       Q. What was your impression of his campaign?       21   including those at the county and municipal level?
 22       A. Well, I thought he was a good candidate         22      A. In terms of financing?
 23   and I thought the results would have been different,   23      Q. Yes.
 24   but that wasn't the case. It goes back to what I       24      A. Okay.
 25   said earlier. I wish I could sugar coat it, but it     25          MR. McDUFF: Object to the form.



11 (Pages 38 to 41)
Jackson                              Brooks Court Reporting                                           Meridian
Gulfport                                 1-800-245-3376                                            New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 21 of 36
                                       Joseph Thomas 1/16/2019
                                                 Page 42                                                     Page 44
     1   BY MR. GRIFFIN                                          1       A. Some candidates and some organizations
     2       Q. You can answer.                                  2   that make -- for instance, I had -- did have groups
     3       A. Well, I can speak for 22. When I ran in          3   like Mississippi Association of Educators, and
     4   21, it wasn't against the chairman of the Senate        4   groups, I did have some contributions. I didn't
     5   Appropriations Committee and it wasn't a white. I       5   mean that. But traditionally the ones that I used
     6   got funds in terms of contributions, special            6   to have, those were cut off. I don't know who cut
     7   interest groups and businesses and industries. But      7   them off or what happened. But we did not get any
     8   in 2015, the monies was shut. There was no money to     8   contributions from the groups we had gotten
     9   democratic candidates, no money to my campaign. I       9   contributions from in 2007. And other democrats,
    10   need to ask a question, but I'm not going to ask       10   I've been told, had the same situation.
    11   you.                                                   11          MR. McDUFF: Charles, can we take a short
    12       Q. So it's -- is it your testimony that in         12   break?
    13   the 2015 campaign people who -- or entities that had   13          MR. GRIFFIN: Yeah.
    14   traditionally supported you, had contributed to your   14              (Off the record.)
    15   campaign refused to contribute and support your        15   BY MR. GRIFFIN:
    16   campaign?                                              16       Q. Is it fair to say that Barack Obama was a
    17       A. Yes. Or they couldn't. I don't know what        17   minority candidate choice in the 2008 and 2012
    18   their reasons -- and it wasn't just my campaign. I
                                                                18   presidential elections?
    19   think democrats -- you know, I don't know the
                                                                19       A. Yes.
    20   reason. I don't know why, but we couldn't get the
                                                                20       Q. Is it fair to say that he received a
                                                                21   majority of the votes in the counties comprised of
    21   monies we needed to run our campaign.
                                                                22   Senate District 22?
    22       Q. Do you know if the same -- strike that.
                                                                23       A. Yes.
    23          Do you know if the white candidates suffer
                                                                24       Q. To the best of your knowledge, have any
    24   from the same cash --
                                                                25   candidates of any race in Senate District 22 running
    25       A. They was getting the money. They got the

                                                 Page 43                                                     Page 45
     1   money, white Republicans.                               1   for either state, county or local office ever used
     2       Q. Let me have you clear this up for me. Are        2   racial appeals in their campaign?
     3   you saying that the money was cut off to democrats?     3      A. Racial appeals? Repeat that. I'm sorry.
     4       A. There you go.                                    4          MR. GRIFFIN: Would the court reporter
     5       Q. And Republicans on the other hand, they          5   please read back the question?
     6   were able to get funds, the fundraiser money?           6          (Court reporter read portion of record.)
     7       A. That's what I said.                              7      A. Not to my knowledge.
     8       Q. Okay. Would you attribute that more to           8   BY MR. GRIFFIN:
     9   the rise of conservatism around the country and in      9      Q. Has this happened in the last 15 years, to
    10   Mississippi or would you attribute that to race?       10   your knowledge?
    11           MR. McDUFF: Object to the form.                11      A. Not where they openly used race appeal?
    12   BY MR. GRIFFIN:                                        12      Q. Yes.
    13       Q. You can answer.                                 13      A. No. No, I did not.
    14       A. Well, my concern was to -- I had put            14      Q. Did you witness anyone else?
    15   myself out there to represent my people, to win.       15      A. No.
    16   And quite naturally I wanted to get some necessary     16      Q. Are there early voting mechanisms
    17   funds to -- I don't know how I would attribute that    17   available for elections in the Mississippi Delta,
    18   really. I wouldn't necessarily say. Some might         18   such as early voting, poling locations and absentee
    19   have done better if they hadn't been intimidated or    19   ballots?
    20   scared or they just maybe didn't feel free. I don't    20      A. Yes.
    21   know what happened. The money -- somebody cut the      21      Q. What affect does this have on the ability
    22   monies off.                                            22   of African American voters to vote in elections in
    23       Q. Are you referring to -- when you say some       23   the delta and in Senate District 22 in particular?
    24   may have done better, are you referring to some        24      A. I think it enhances it.
    25   candidates may have done better?                       25      Q. Are you familiar with that absentee ballot


                                                                                12 (Pages 42 to 45)
  Jackson                               Brooks Court Reporting                                         Meridian
  Gulfport                                  1-800-245-3376                                          New Orleans
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 22 of 36
                                     Joseph Thomas 1/16/2019
                                               Page 46                                                    Page 48
  1   process?                                                1   having a common thread, common bond where people --
  2       A. Somewhat, yeah.                                  2   you know, I had a vested interest in my district and
  3       Q. Can you describe it to the best of your          3   my community that I wanted to see something happen,
  4   knowledge?                                              4   see some improvements. I wanted some dollars to
  5       A. Where a voter that cannot vote requests a        5   come to my community. I didn't want to come down
  6   ballot -- requests a ballot and a ballot is mailed      6   and vote for everybody else's community and didn't
  7   out or sent out to the voter to execute and then        7   do anything for mine. So I was able to bring some
  8   send back. On the absentee, yeah.                       8   stuff into my community because I was sitting at the
  9       Q. Is it all done at one process, where the         9   table. I knew what my people wanted. When I say my
 10   ballot is requested over the phone, for example, and   10   people I mean the citizens, not blacks, citizens of
 11   then the clerk sends it to them? Or is it in a         11   Yazoo.
 12   bifurcated process, which requires a voter to send     12       Q. Constituents?
 13   in an application for a ballot and then the clerk      13       A. Yeah, constituents.
 14   has to review the application and send the ballot?     14       Q. Did that change when you ran in Senate
 15       A. Generally it's a form that you fill out         15   District 22? Was there no longer a common interest
 16   and request it and then you give it back to the        16   and bond?
 17   clerk and the clerk mails out a ballot.                17       A. It was a stretch, because we had areas
 18       Q. So it's a bifurcated process?                   18   like Gluckstat, Madison and just a different area
 19       A. Yes.                                            19   from -- it's a big difference. I know you repeat
 20       Q. You mentioned several times during the          20   the question about common bond, common interest.
 21   course of the deposition the common interest and       21   But if you are trying to -- you need to have
 22   bond between you and other voters in District 21 and   22   something in common, something that everybody can
 23   22. Will you describe what that common interest and
                                                             23   buy into. And my areas like Rolling Fork had a bond
 24   bond was when you were Senator in District 21?
                                                             24   because of the school systems and the community.
 25          MR. McDUFF: Object to the form.
                                                             25   The community is pretty close. Belzoni is close.


                                               Page 47                                                    Page 49
  1       A. Well, you know, I live in the hood. I            1   It was a little stretch up around Delta State area
  2   live -- you know, my constituents was my neighbors,     2   and Cleveland. But it was a bigger stretch over in
  3   friends, church members, association members. We,       3   Madison. But with the people -- first of all, I
  4   you know -- when you go to the grocery store you see    4   didn't know -- we didn't know the people.
  5   your constituents. It's a big difference between --     5       Q. Did you have a common interest and bond,
  6   and church work. I'm a deacon at my church and I        6   for example, with the people in Bolivar County?
  7   see people. Go to different churches and you see        7       A. People in Bolivar County, pretty much we
  8   your constituents, you're available. It's a big         8   had the same interest, same churches, same pastors,
  9   difference between somebody you -- we have people in    9   same associations, same, you know, likes and
 10   our district who have never seen their senator.        10   dislikes pretty much.
 11   Senator never been to church, never been to            11       Q. Was that -- did that remain the same from
 12   organization meeting, never seen them in the grocery   12   2007 to 2012, 2013?
 13   store. Just availability of being seen and being --    13       A. I was out in 2008. I mean, the community,
 14   you know, living in a neighborhood.                    14   the network pretty much is the same, football games,
 15           You know, when I was the senator of            15   basketball games.
 16   District 21 we had other senators come into our        16       Q. You still had that common interest and
 17   county, but the people would call me because I was     17   bond?
 18   there. They would see me every day or they would       18       A. Yeah. We had those compared to areas
 19   call me because they had my telephone number.          19   which that did not exist.
 20       Q. And this was in 2007?                           20       Q. What about Washington County?
 21       A. 2004 to 2008, yeah.                             21       A. Same thing. We're talking about very
 22       Q. Where did you live --                           22   limited resources in all those counties. We have
 23       A. In the same place.                              23   very poor people. And they have a particular need
 24       Q. Okay.                                           24   that we were able to address, you know.
 25       A. Same place. So the common interest is           25          And I know in 21, we had people, you know,



13 (Pages 46 to 49)
Jackson                               Brooks Court Reporting                                        Meridian
Gulfport                                  1-800-245-3376                                         New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 23 of 36
                                        Joseph Thomas 1/16/2019
                                                  Page 50                                                    Page 52
     1   might be outside the scope of my job, but they had      1   you off. I had a supervisor that the areas that I
     2   situations that they needed to talk to somebody. It     2   had in Madison County, he had been a supervisor for
     3   could be about a social service issue or need that      3   30 years and lost.
     4   they had that we had to stop and try to assist them.    4      Q. Was that --
     5   It could be somebody that wanted a wheelchair or        5      A. Banks.
     6   needed a ramp. Or it could be somebody that funds       6      Q. Carl Banks?
     7   had been cut off or something, state agency or          7      A. Yeah, thirty years. So something --
     8   federal something and we could get on the phone and     8   something happened. If you want to talk about the
     9   try to -- we knew where they was coming from. And       9   common bond or special interest or whatever. You
    10   we knew that they needed those services to survive.    10   can call it whatever you want to call it. But you
    11           And so, we would stop what we're doing and     11   don't need to win -- if you got six counties and you
    12   try to assist them. Set up a intake file and try to    12   win five and lose one. So call it what you want to
    13   see could we connect them with somebody that could     13   call it.
    14   help them. And these are constituent needs in areas    14      Q. What about the common bond with Issaquena
    15   like especially Washington. Especially what I'm        15   County?
    16   talking about, Washington, Bolivar for the new         16      A. It's okay.
    17   district. But the old district I had was Madison,      17      Q. Humphreys County?
    18   Holmes, Attala, which all had the same bond.
                                                                18      A. Same. We got the same pastors, same
    19   Pickens, Mississippi, Goodman, Mississippi, Camden.
                                                                19   schools, sports. And when I go to a constituent's
                                                                20   home and home is not so nice and I know how to sit
    20   Areas like Kosciusko coming back. We didn't have
                                                                21   on the couch and how to drink ice water and tea.
    21   Kosciusko, but several communities going in to
                                                                22   And you can't get too big to serve your people.
    22   Kosciusko.
                                                                23      Q. What about Yazoo County?
    23           But people that needed some assistance --
                                                                24      A. Same thing.
    24   let me -- I had a lady that was 108 years old. I
                                                                25      Q. And finally --
    25   brought her to the state capital and we done a

                                                  Page 51                                                    Page 53
     1   concurrent resolution for her. And she was from         1       A. We're talking about very low income -- low
     2   Eden, Mississippi. She had never been able to --        2   to moderate income people.
     3   during her productive years, she couldn't come into     3       Q. And finally, down in Madison County you
     4   the Mississippi Capital as the way she came. The        4   just didn't have any?
     5   only way she could come is if she was cleaning up or    5       A. Well, you put -- they put the elite part
     6   something like that. But situations like that, we       6   of Madison County. Lake Caroline and areas like
     7   recognize -- we honored Gatemouth Moore, Dwight         7   that in a minority district.
     8   Moore. And BB King, another situation.                  8       Q. I want to ask you something now. Do you
     9            So we was able to work with a lot of           9   recall being rated by the NRA when you ran in 2015?
    10   people that we knew their struggle, we knew where      10       A. Not offhand.
    11   they come from and try to show them that that was      11          MR. McDUFF: Object to the form.
    12   their state capital, open doors. We just brought in    12   BY MR. GRIFFIN:
    13   a lot of people, lot of groups, a lot of church        13       Q. Have you ever been rated by the National
    14   groups, a lot of pastors, because we had a feel for    14   Rifle Association as a candidate?
    15   the community. Students that wanted to be pagers,      15       A. I don't know. Probably so, but I don't
    16   we had a lot of that hands on. But I reckon I'm        16   know what the rating was or nothing like that. Can
    17   still talking about the common bond.                   17   you -- for the record, I would like to know what the
    18       Q. I was going to ask you about --                 18   rating was.
    19       A. It's a big difference between the Delta         19       Q. Would it surprise you to know that when
    20   and Madison County. The part of Madison County I'm     20   you ran in 2015, the NRA gave you a zero rating with
    21   talking about. See you picked the elite part of        21   respect to your position as a candidate on gun
    22   Madison County. Now, Canton would have been a          22   rights?
    23   different story. But it wasn't Canton, Mississippi.    23       A. No.
    24       Q. What about --                                   24       Q. Had you taken a position that was adverse
    25       A. And I had a supervisor too -- I'm cutting       25   to gun owners, if you recall?



                                                                                 14 (Pages 50 to 53)
  Jackson                                Brooks Court Reporting                                        Meridian
  Gulfport                                   1-800-245-3376                                         New Orleans
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 24 of 36
                                    Joseph Thomas 1/16/2019
                                              Page 54                                                    Page 56
  1       A. Not that I know anything. That might go         1   his banker, friend of the family, daddy and momma
  2   back to who I was running against and the problems     2   and all that. So he had several people that was
  3   we had raising money, cutting my signs up and          3   from Yazoo working, but I was -- I just wasn't out
  4   intimidating calls.                                    4   front. I wasn't the county coordinator or county
  5       Q. Who was that?                                   5   manager or nothing like that. And I wasn't Bennie's
  6       A. I don't know. It don't make no                  6   campaign manager. I think I stopped -- the reason I
  7   difference. I'm just saying I don't know what          7   stopped, because my son started doing it and some
  8   happened. But I had not voted on anything that         8   other people and I was involved in some other stuff
  9   would have been adverse -- that was adverse to         9   and have to -- when you get up in age you have to
 10   national gun rights folks. I hadn't -- so what did    10   slow it down, let some of the young folks -- but
 11   I -- I'm just asking, what did I do to them?          11   that's basically it.
 12       Q. I honestly don't know. I just ask the          12      Q. Got you.
 13   question because it was --                            13      A. The Espy family and our family, all us
 14       A. But I did have -- I had the common             14   from Yazoo. I was -- when Mike decided he was
 15   interest, common bond, I did have some groups like    15   not -- he was -- when he got the cabinet position
 16   superintendents, teachers and parents, I had a A1     16   and the seat was open, I went with Henry Espy not --
 17   rating from Parents for Better Education.             17      Q. Not Mike?
 18       Q. And I understand you also had the              18      A. No, not Thompson. I went with Henry Espy
 19   endorsement of the Mississippi Association of         19   for congress. But Henry didn't win, then I switched
 20   Educators?                                            20   over to Bennie. And I stayed with Bennie. I've
 21       A. Uh-huh (affirmative response).                 21   been with Bennie ever since.
 22       Q. Was that helpful during your campaign?         22      Q. Have you considered other factors which
 23       A. It was helpful, but I don't know how           23   may have contributed to your loss in the 2015
 24   helpful it was in Gluckstat and Lake Caroline in      24   election, such as what you've testified about, about
 25   that area.                                            25   the loss of campaign contributions? Could that have


                                              Page 55                                                    Page 57
  1      Q. Did they contribute funds or did they get        1   contributed to your defeat?
  2   out and canvas for you --                              2       A. That hurt. It hurt.
  3          MR. McDUFF: What year are you talking           3          MR. McDUFF: Object to the form.
  4   about, Charles?                                        4   BY MR. GRIFFIN:
  5   BY MR. GRIFFIN:                                        5       Q. Could party loyalty, that is party loyalty
  6      Q. 2015?                                            6   between Republicans to Republicans, Democrats to
  7      A. '15?                                             7   Democrats, could that have affected your defeat in
  8      Q. Yeah?                                            8   the election of 2015?
  9      A. They supposed to had -- I think they did         9       A. See I'm -- in my area, the Mississippi
 10   get out and canvas in certain areas. I don't know     10   Delta, I don't know any -- talking about the towns
 11   what areas. And they did give me a contribution and   11   and cities, they don't have black Republicans.
 12   I was appreciative of that.                           12       Q. Is it your testimony that they don't have
 13      Q. Now, you did serve as Yazoo County              13   a Republican primary?
 14   coordinator for Bennie Thompson. And you were         14       A. They don't have black candidates or black
 15   involved in a management role for Thompson in Yazoo   15   people that's in -- activity in the Republican
 16   County, correct?                                      16   party.
 17      A. Yes.                                            17       Q. Okay.
 18      Q. But not for Espy in 2018. Let's see.            18       A. I might be wrong, but I don't -- we don't
 19          Was there a particular reason that you         19   have candidates in Washington, Humphreys, Bolivar,
 20   were not as involved in Espy's campaign as you had    20   Sharkey that runs on a Republican ticket. So we're
 21   been in Thompson's?                                   21   talking about whites.
 22      A. Well, I have a son named the same thing,        22       Q. Could incumbency of a particular candidate
 23   Joseph. My son was involved in Mike's.                23   have an impact? Not necessarily in your race, but
 24      Q. Got you?                                        24   in other races where a Democrat, for example, may
 25      A. Mike's daddy was -- like I told you, I was      25   have been defeated by a Republican and the



15 (Pages 54 to 57)
Jackson                              Brooks Court Reporting                                        Meridian
Gulfport                                 1-800-245-3376                                         New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 25 of 36
                                       Joseph Thomas 1/16/2019
                                                 Page 58                                                    Page 60
     1   Republican was already the incumbent. Could the         1       A. It did. I mean, in terms -- what I did --
     2   incumbency factor have had an impact on whether or      2   we were grassroots. And the things we did we were
     3   not the Democrat was able to win that race?             3   able to do and we was able to get the vote, which
     4          MR. McDUFF: Object to the form.                  4   was not TV. If I -- I needed more money, but not
     5       A. Republican --                                    5   necessarily to get on TV. That's what I'm trying to
     6   BY MR. GRIFFIN:                                         6   say.
     7       Q. Strike that. Let me ask that a different         7       Q. But your lack of funds led to lack of
     8   way.                                                    8   media, which led to a deficiency in terms of your
     9       A. Okay.                                            9   voters?
    10       Q. In your view, does a incumbency have an         10       A. Yeah. If we had had more funds, we could
    11   impact on races in the Mississippi Delta on District   11   have done a better job and maybe could have done a
    12   22?                                                    12   better job in Madison, but we did not have.
    13          MR. McDUFF: Object to the form.                 13       Q. Did you run any TV in Madison?
    14       A. For a Republican incumbent had no affect.       14       A. No, TV. We didn't have any -- you know,
    15   It didn't really mean anything in District 22 in the   15   the funds.
    16   counties that I won. I got the vote. So it goes        16       Q. You didn't have the capital?
    17   back to race.                                          17       A. Yeah, didn't have the capital. That's
    18   BY MR. GRIFFIN:                                        18   right.
    19       Q. In 2015?                                        19       Q. Do you recall whether the --
    20       A. 2015.                                           20       A. And not -- I don't mean to cut you off.
    21       Q. You were not the incumbent, right?              21       Q. Go ahead.
    22       A. No. I say the mere fact of him being the        22       A. But neither did my opponent. I don't
    23   incumbent had no points, no factor.                    23   think he ran any TV ads either.
    24       Q. How do you know?                                24       Q. Do you recall what he did different in
    25       A. Because he didn't get the black vote.           25   Madison County?


                                                 Page 59                                                    Page 61
     1       Q. I didn't qualify the question now just by        1       A. I don't think he did anything in Madison
     2   the black vote.                                         2   County.
     3       A. But you said Republican. I'm looking at          3       Q. Did you do an analysis after the election
     4   Republicans as being --                                 4   to --
     5       Q. Synonomous with white?                           5       A. No, we was out there with the people and
     6       A. -- white. Yeah, white.                           6   the groups and stuff and I never seen him. I never
     7       Q. But wouldn't you agree with me that there        7   seen him at anything over there, anything in Yazoo
     8   are some white Republicans and black Republicans        8   County. I never seen him Washington County or
     9   just like there are some white Democrats and black      9   Bolivar, or Sharkey or Humphreys. See I was
    10   Democrats?                                             10   knocking on doors, going to meetings, going to
    11       A. Slim to none in the Delta, in the areas         11   campaign activities. I never did see him during the
    12   that I represent. I don't know of anyone -- I          12   whole campaign.
    13   really don't know of anybody that has ran as a         13       Q. During the 2015 campaign, you were not in
    14   Republican, black that has ran as a Republican, I      14   the legislature at all then?
    15   don't.                                                 15       A. No, I wasn't.
    16       Q. I believe at some point, one point, did         16       Q. Was he still Chairman of Appropriations?
    17   Charles Evers run statewide as a Republican? Do you    17       A. Yes.
    18   recall that? Maybe I'm getting old.                    18       Q. And being Chairman of Appropriations means
    19       A. I didn't say nobody hadn't ran. But             19   something, doesn't it?
    20   really in the Mississippi Delta, the Democrats are     20       A. Yes.
    21   black and the Republicans are white. I wish I could    21          MR. McDUFF: Object to the form.
    22   tell you differently, but that's just the way it is.   22   BY MR. GRIFFIN:
    23       Q. Now, in 2015, did your lack of funding          23       Q. What does it mean?
    24   affect your ability to have access to media in terms   24       A. Being chairman?
    25   of commercials, television, for your campaign?         25       Q. Of Appropriations Committee?



                                                                                 16 (Pages 58 to 61)
  Jackson                               Brooks Court Reporting                                         Meridian
  Gulfport                                  1-800-245-3376                                          New Orleans
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 26 of 36
                                    Joseph Thomas 1/16/2019
                                              Page 62                                                    Page 64
  1      A.   Yeah.                                           1       Q. And that was in 2012?
  2      Q.    That's a pretty --                             2       A. For 2015.
  3      A.   It is.                                          3       Q. Right. And of course you complained to
  4      Q.    -- powerful position?                          4   the Justice Department, correct?
  5      A.   It is.                                          5       A. Uh-huh (affirmative response).
  6          MR. McDUFF: Object to the form.                  6       Q. You complained to the lawyers at the
  7   BY MR. GRIFFIN:                                         7   Justice Department, correct?
  8      Q. Will you explain to me the significance of        8       A. Uh-huh (affirmative response).
  9   an individual who serves as a Chairman of the           9       Q. The NAACP complained to the Justice
 10   Appropriations Committee?                              10   Department, correct?
 11          MR. McDUFF: Object to the form.                 11       A. Uh-huh (affirmative response).
 12      A. Well, it's one of the -- two of the most         12       Q. All of this was in 2012?
 13   powerful committees in the legislature in the state    13       A. For '15, for the next election, which was
 14   senate. That's what you're saying?                     14   in '15. Yeah, well, that's what -- so it -- it
 15   BY MR. GRIFFIN:                                        15   would have been tough. Because you always want
 16      Q. He has a checkbook?                              16   more. If the 46 would have been 48 I would have
 17      A. Yeah. And a lot of people, they cater to         17   felt better. But when they put the -- but I still
 18   that or look up to that.                               18   only lost by 1300 votes.
 19      Q. He has a checkbook?                              19       Q. 1300?
 20      A. Yeah, he has a checkbook, yeah. But the          20       A. Uh-huh (affirmative response).
 21   people that you need to respond to are the people      21       Q. Now what election -- this was 2015?
 22   back in your district. And those are the people        22       A. 2015.
 23   that you represent and not the state agencies or       23       Q. Let me get the chronology straight on the
 24   groups or groups that you're writing checks for.       24   dates that you ran for senate. Let's see. You were
 25          So basically all I was saying, all I'm          25   elected to serve in 2004, correct?


                                              Page 63                                                    Page 65
  1   saying now is in these districts, the common            1       A. Yes, sir.
  2   interest, common bond, you need people to represent     2       Q. So you ran in 2003?
  3   you that's available and people that's out there        3       A. Yes, that's right.
  4   with you.                                               4       Q. And then you served from 2004 to 2008.
  5       Q. I believe you've already testified that          5   What happened in 2008?
  6   the black voting population did not always turnout      6       A. I was getting -- I qualified to run and I
  7   at the same rate that majority voting age population    7   had an accident. I broke my ankle and I broke it at
  8   turned out?                                             8   church.
  9       A. Yes.                                             9           MR. McDUFF: Excuse me. He's asking you
 10       Q. Was what the case in 2015?                      10   about what happened in the 2007 election, or the
 11       A. I think I got -- not really. But I think        11   term beginning in 2008; is that right?
 12   I got 46 percent of the vote. So they came out, but    12           MR. GRIFFIN: Right.
 13   they could have came out better. I could have          13   BY MR. GRIFFIN:
 14   gotten more. I don't know whether I would have         14       Q. I'm asking why -- essentially I'm trying
 15   gotten enough to win, but I could have gotten more     15   to -- strike that. Let me rephrase it.
 16   than the 46 percent.                                   16           You weren't in the legislature after 2008,
 17       Q. Got you. Well, 46 percent, if they had          17   correct?
 18   came out much more it could have carried you over      18       A. No. That's what I was trying to explain.
 19   the edge, couldn't it?                                 19       Q. Tell me why you weren't in --
 20          MR. McDUFF: Object to the form.                 20       A. I qualified to run as a Democrat.
 21   BY MR. GRIFFIN:                                        21       Q. Okay.
 22       Q. You can answer.                                 22       A. And I was at a NAACP meeting at a
 23       A. I will say no. Because what really kicked       23   church --
 24   me -- what really got me was the 10,000 white voters   24           MR. McDUFF: Mr. Thomas, he's asking you
 25   that was added to a black district.                    25   about 2007 not 2011.



17 (Pages 62 to 65)
Jackson                              Brooks Court Reporting                                         Meridian
Gulfport                                 1-800-245-3376                                          New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 27 of 36
                                      Joseph Thomas 1/16/2019
                                                Page 66                                                     Page 68
     1          THE WITNESS: See, I was in the senate           1   walk for about three or four months so I just got
     2   from 2004 to 2008.                                     2   out.
     3   BY MR. GRIFFIN:                                        3   BY MR. GRIFFIN:
     4       Q. Right.                                          4      Q. Due to health related reasons you couldn't
     5       A. You're talking about what happened after        5   do it?
     6   then?                                                  6      A. Yes.
     7       Q. No, I'm talking about 2007. Remember at         7      Q. During that timeframe, did you maintain
     8   2008 you stopped. You were -- at the end of that       8   communication, continuity of interest with your
     9   year you got out of the senate.                        9   constituents or prior constituents or common
    10       A. That's right.                                  10   interest and bond or did you just take it to the
    11       Q. I'm trying to find out, did you just           11   house and --
    12   retire?                                               12      A. No, I stayed involved.
    13       A. Oh, okay. I'm sorry. I was going to run        13      Q. Now, was the first opportunity to run
    14   again, but I'm saying I broke my ankle.               14   again after you broke your ankle, was that first
    15       Q. So you were explaining --                      15   opportunity to run again in 2015?
    16          MR. McDUFF: But he's asking you about the      16      A. Yes.
    17   2007 election. And you've already testified that      17      Q. And that's when you decided to run but
    18   you were defeated in that election?                   18   your district had changed?
    19          THE WITNESS: Yeah.                             19      A. That's right. They changed my district,
    20   BY MR. GRIFFIN:                                       20   kicked me out of 21. I didn't want to get out of 21
    21       Q. Who defeated you in that election?             21   now.
    22       A. Senator Kenny Wayne Jones.                     22      Q. They didn't kick you out. It was actually
    23       Q. Is he white or is he African American?         23   Kenny Wayne who was in there, right?
    24       A. He's African American.                         24      A. Yes.
    25       Q. And what do you attribute -- strike that.      25      Q. So the district had changed.


                                                Page 67                                                     Page 69
     1          Do you recall how much he defeated you by       1          So do you know why -- did Kenny Wayne run
     2   in terms of percentage in that election?               2   in the Democratic primary against you?
     3       A. I think it was about a hundred votes.           3       A. I had beat him before.
     4       Q. It was very close?                              4          MR. McDUFF: What year are you talking
     5       A. Yeah.                                           5   about?
     6       Q. And what county was he from?                    6          MR. GRIFFIN: 2015.
     7       A. It was Madison, Yazoo, Holmes and Attala.       7       A. I beat him in 2003.
     8       Q. So that was District 21?                        8   BY MR. GRIFFIN:
     9       A. Twenty-one.                                     9       Q. Okay. Did anybody run against you in the
    10       Q. Were you competing against him in a            10   Democratic primary in 2015?
    11   primary or general election?                          11       A. No.
    12       A. Primary.                                       12       Q. You were unopposed?
    13       Q. Democratic primary?                            13       A. Yes.
    14       A. Democratic primary.                            14       Q. Have you been elected or appointed to any
    15       Q. Did you have or did he have a Republican       15   political office since 2015?
    16   opponent, if you recall?                              16       A. No.
    17       A. No.                                            17       Q. Other than the political offices that
    18       Q. So following your loss in 2007, you didn't     18   you've been elected to and that you've testified
    19   decide to run again until 2015?                       19   about so far, have you been elected to or appointed
    20       A. Okay. I qualified the next four years,         20   to any other political offices that we have not
    21   which would have been 2012.                           21   talked about?
    22          MR. McDUFF: 2011.                              22       A. I was appointed to a special task force by
    23       A. That's when I qualified to run again. But      23   a former governor, economic development task force
    24   I didn't run because I broke my ankle about a month   24   for the state.
    25   after -- really after I qualified. And I couldn't     25       Q. Which governor?



                                                                                18 (Pages 66 to 69)
  Jackson                              Brooks Court Reporting                                         Meridian
  Gulfport                                 1-800-245-3376                                          New Orleans
         Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 28 of 36
                                    Joseph Thomas 1/16/2019
                                              Page 70                                                    Page 72
  1      A. Musgrove.                                        1   exactly you were talking about in terms of who did
  2      Q. What year?                                       2   what and what was going on. So let's explore that a
  3      A. I've forgotten the year. It's been a few         3   little bit more fully, so I can get a better
  4   years. But it was a special task force for economic    4   understanding of what was going on and who was doing
  5   development for our state.                             5   it.
  6      Q. How long did that appointment last?              6        A. I don't know who was doing it, so I can't
  7      A. Four years probably. That's been a long          7   answer that. I did have some signs that were
  8   time ago. And then I told you about the appraisal      8   destroyed, some large signs.
  9   board, I set that up.                                  9        Q. Yard signs?
 10      Q. Right. Anything else?                           10        A. No. Four by eight signs. You know large
 11      A. No, I can't think of anything.                  11   signs, 4 feet by 8 feet.
 12          MR. GRIFFIN: Let's take a break.               12        Q. Right. The kind that you put like at a
 13               (Off the record.)                         13   corner at an interaction on an empty lot?
 14   BY MR. GRIFFIN:                                       14        A. Yeah, large sized signs. Four by eight
 15      Q. All right. Mr. Thomas, I want to ask you        15   that you have to have posts on both sides, both ends
 16   some questions about your voting in the past. Do      16   and something -- it's good if you got something in
 17   you recall whether you voted in 2003?                 17   the middle to kind of keep them stationary.
 18      A. Yes.                                            18        Q. Were they vandalized?
 19      Q. What about 2007?                                19        A. Somebody took a box cutter and just cut
 20      A. Yes. Talking about all the elections or         20   them. It was in white areas, too.
 21   just what?                                            21        Q. Did you report those acts to the police?
 22      Q. The presidential elections -- well,             22        A. No, we didn't.
 23   actually all of the elections?                        23        Q. Did you ever learn who did it?
 24      A. Yeah. The only one election I did not
                                                            24        A. No.
 25   vote in, I was in the hospital or sick and then I
                                                            25        Q. Do you have -- strike that.


                                              Page 71                                                    Page 73
  1   broke my ankle. Other than that I should have.         1          As we sit here today, is it fair to say
  2      Q. What year would that have been?                  2   that you have no idea who did that?
  3      A. I don't know. That was during the                3       A. Yes, I don't know who did it.
  4   timeframe that we were talking about, 2011 maybe       4       Q. Other than cutting up --
  5   during the time of the election.                       5       A. But it did not happen in the minority
  6          MR. McDUFF: Just for the record, your           6   areas.
  7   record -- Ms. Lennov (sic) gave an affidavit saying    7       Q. So it only happened -- would it be your
  8   he did vote in 2011 in the general election.           8   testimony that it only happened in Madison County?
  9          MR. GRIFFIN: Okay.                              9       A. In Bolivar.
 10          MR. McDUFF: So I just -- for whatever          10       Q. Now, in Bolivar, which precinct are we
 11   that's worth. I just wanted to make that clear.       11   talks about; do you recall?
 12   BY MR. GRIFFIN:                                       12       A. No, I don't.
 13      Q. In 2015 you voted?                              13       Q. Okay.
 14      A. Yes.                                            14       A. I had one other sign that's questionable.
 15      Q. In 2007?                                        15   They never could keep it up and that was in another
 16      A. Yes.                                            16   county. But where I actually had them cut with a
 17      Q. Now, you testified earlier that a lot of        17   box cutter was -- it was across from -- and I do
 18   things happened. I believe we were talking about      18   have witnesses that it was cut. Somebody could
 19   during the 2015 campaign. Do you remember that        19   testify to that. But it was across from -- I'm
 20   testimony?                                            20   trying to think -- it was maybe on Stribling Road,
 21      A. Yes, sir.                                       21   somewhere in that area. Across from, what's the
 22      Q. I believe you testified that some signs         22   high school in Gluckstat? The high school? The
 23   got cut up?                                           23   Mavericks.
 24      A. Uh-huh (affirmative response).                  24          MS. MIRACLE: Germantown.
 25      Q. And I didn't thoroughly investigate what        25       A. Germantown. It's a vacant lot that sits



19 (Pages 70 to 73)
Jackson                              Brooks Court Reporting                                         Meridian
Gulfport                                 1-800-245-3376                                          New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 29 of 36
                                       Joseph Thomas 1/16/2019
                                                 Page 74                                                    Page 76
     1   behind the football field in that area.                 1        A. No, I didn't. And that was probably an
     2   BY MR. GRIFFIN:                                         2   error on my part, but anyway.
     3       Q. Do you believe -- strike that.                   3        Q. All in all, how many signs would you say
     4          Do you know if any other candidates had          4   we're talking about?
     5   similar complaints about signs being cut?               5        A. I had two signs destroyed over there in
     6       A. No, I don't know of any.                         6   Madison.
     7       Q. So there could have been, you just don't         7        Q. And how many did you have that were pulled
     8   know?                                                   8   down?
     9       A. Yeah.                                            9        A. Probably three or four, but I would put
    10       Q. And you did not report this to the sheriff      10   them back up.
    11   or to the police?                                      11        Q. Okay.
    12       A. No.                                             12        A. They weren't destroyed. Just we were
    13       Q. What about -- I believe you testified           13   using little ties and just put new ties on them,
    14   about some intimidating calls.                         14   little pull things.
    15       A. Yes. But getting back to the signs. I           15        Q. So would you say it was a total of five
    16   had -- the sign that was on 14, and that would be      16   percent of your signs or --
    17   the intersection of 14 and 61, I had problems with     17        A. I wouldn't say that much.
    18   somebody just taking those down and putting them on    18        Q. One percent, two percent?
    19   the ground. Same thing with Bolivar. The only one      19        A. Yeah, something like that.
    20   I had that actually was with a box cutter that was     20        Q. A nominal amount?
    21   cut up into pieces and that's where I -- I             21        A. Yeah.
    22   questioned that one. I was concerned about not so      22        Q. Okay.
    23   much somebody taking it down, but cutting it up with
                                                                23        A. What concerned me was mainly, was somebody
    24   a box cutter. And that was the one across from
                                                                24   taking a box cutter. Because you could tell the
    25   Germantown school.
                                                                25   cuts were straight. Somebody had taken a cutter and


                                                 Page 75                                                    Page 77
     1       Q. But the other ones were -- you said they         1   cutting my signs up. I didn't like that.
     2   laid them down?                                         2       Q. I understand. In terms of the
     3       A. Yeah. Every time I put them up they'd            3   intimidating calls, what happened with that?
     4   take them down.                                         4       A. We had -- we have our calls forwarded from
     5       Q. Okay. Could you tell whether or not they         5   my home phone to my wife's cell phone. And we would
     6   had been pulled up out of the ground or --              6   be on the road campaigning and it was -- it was the
     7       A. No, the stakes would still be there. You         7   same person it looked like that just kept calling.
     8   know the stakes.                                        8   And I think she -- I don't know whether she had it
     9       Q. The stakes would be standing up, but the         9   traced or whatever. But she found out it coming fro
    10   sign would be down?                                    10   the delta, Rosedale or somewhere up in that area.
    11       A. The sign would be down. Uh-huh                  11          But the person basically would tell --
    12   (affirmative response).                                12   would want to talk to me. Basically the person
    13       Q. It would be gone or it would just be down?      13   would say something like, you know, you ought to get
    14       A. Down or -- you know, down.                      14   out of the race, but I can help you if you get out
    15       Q. Could you tell definitively whether they        15   the race, stuff like that.
    16   had been intentionally removed or whether they had     16          They would say your son has a trespassing
    17   -- the wind --                                         17   -- what is it when somebody go to the police
    18       A. I think they were intentionally. Because,       18   department and they file a warrant or something, a
    19   you know, we had people going through and they would   19   trespassing warrant. They said your son, he's going
    20   see them and somebody had been taking them down. but   20   to be arrested, you need to go on and get out of the
    21   they didn't destroy -- the only signs I had            21   race. You know, stuff like that. And he just kept
    22   destroyed, you know, that I couldn't use no more was   22   calling and kept calling. And I didn't -- we didn't
    23   the Madison.                                           23   turn that over to the police. We was busy and we
    24       Q. And you didn't report any of this to law        24   didn't want to get distracted. And it wasn't no
    25   enforcement?                                           25   cursing words, just conversation, conversation. And



                                                                                 20 (Pages 74 to 77)
  Jackson                               Brooks Court Reporting                                         Meridian
  Gulfport                                  1-800-245-3376                                          New Orleans
          Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 30 of 36
                                    Joseph Thomas 1/16/2019
                                              Page 78                                                     Page 80
  1   I told him the second, maybe third or fourth time to    1          Is it your brief that the districts in the
  2   stop calling me. I said, if my son has an affidavit     2   Delta should be apportioned so that you have
  3   then the police need to arrest him.                     3   majority white and majority black districts?
  4       Q. Did you save the telephone number?               4       A. The Delta is black.
  5       A. I think she probably can get the numbers.        5       Q. So is it your position that the --
  6   She can go back off the record. I'm sure she can        6       A. Let's look at this -- look at the state.
  7   get that, hopefully.                                    7   Do we have a black governor, lieutenant governor or
  8       Q. Why didn't you call the police?                  8   do we have a black commission of insurance? Do we
  9       A. Well, it wasn't anything harassing. It           9   have a black -- I'm just throwing some things out,
 10   was harassing, but it wasn't --                        10   transportation commission, public service
 11       Q. Threatening?                                    11   commission, all those positions are white, yet we're
 12       A. -- threatening to the extent that I'm           12   comprised of 40 percent of the state population.
 13   going to do something to you. They supposed to been    13          So if you look at the Delta, so you don't
 14   trying help me. Come to find out with my son, it       14   want us to have those senate seats that's supposed
 15   was -- he had a girlfriend or something and she had    15   to be black? You want to take those too?
 16   filed a trespassing something, but she dropped it.     16       Q. So is it your position that based on the
 17   She said it wasn't nothing to it. They was just        17   politics, statewide politics that the Delta
 18   arguing and I think he had gone by the house and was   18   districts should be majority black?
 19   on the porch or something and ended up she had filed   19          MR. McDUFF: Object to the form.
 20   a trespassing for him not to come back.                20       A. If you cannot win where the black people
 21       Q. How old is he or was he at the time?            21   live, where can you live at -- where can you win at?
 22       A. Forty years old.                                22   You can't win a black district, a white going to win
 23          (Laughter.)                                     23   that. So we might as well just pack up and don't
 24       Q. Okay.                                           24   vote.
 25       A. I told the gentleman, I said -- he just         25       Q. Now you say you worked with Clark. Have

                                              Page 79                                                     Page 81
  1   wanted me to get out the race. He said, you need to     1   you ever had occasion -- you worked with him in the
  2   go on and get out because your son is going to jail.    2   senate?
  3   I said, well, tell them to go on and get him and        3       A. What Clark?
  4   take him to jail.                                       4       Q. I'm sorry --
  5          But anyway, I don't know where that was          5       A. Talking about Buck Clark?
  6   coming from. I bought that up to say that it was a      6       Q. Yeah, Buck?
  7   difficult election. It wasn't the usual -- it           7       A. Yes.
  8   wasn't like one I had had before.                       8       Q. But have you ever had the occasion to need
  9       Q. What happened in the one you'd had before?       9   to call him for constituent services while he's been
 10       A. Well, it was a black -- see blacks can run      10   the senator? I mean, did you need to call him for
 11   against blacks and you don't get all this. Looked      11   something just as a constituent?
 12   like when I ran against the Chairman of the            12       A. No, I hadn't called him as constituent.
 13   Appropriations Committee I started having problems.    13   No.
 14       Q. What other problems?                            14       Q. Would you have any reservation in doing --
 15       A. And that takes it back to race. When you        15       A. No.
 16   cut my signs up, I don't like that. Now, I don't       16       Q. -- so if you needed to?
 17   know who cut the signs up. I'm not saying he did or    17       A. No. If I needed to call him, I would call
 18   nothing. And I worked with him in the legislature.     18   him. We were freshmen together in -- none of this
 19   I don't have any problems with him and we worked       19   is personal. And it goes back to common interest
 20   together good. He's a good man. But I don't think      20   and bond and all that.
 21   that he should be in that the seat, whether I run or   21          When we have been, as a race of people,
 22   get back in there or not, it's a black district.       22   we've been deprived of services and having senators
 23       Q. Got you.                                        23   in our community and having representatives and
 24          And it's your belief that the district --       24   senators and people of those nature, we don't have
 25   strike that.                                           25   them in the Delta. I think the whites are well



21 (Pages 78 to 81)
Jackson                              Brooks Court Reporting                                          Meridian
Gulfport                                 1-800-245-3376                                           New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 31 of 36
                                                           Joseph Thomas 1/16/2019
                                                               Page 82                                                Page 84
     1        represented all over the state.                             1           CERTIFICATE OF COURT REPORTER
     2               So, you know, if you cannot have a                   2          I, Lori W. Busick, Court Reporter and
     3        minority senator or representative in these                 3   Notary Public, in and for the State of Mississippi,
     4        counties, especially the counties in the Delta --           4   hereby certify that the foregoing contains a true
     5        but you need somebody that's available.                     5   and correct transcript of the testimony of Joseph
     6               For instance, if you call 90 percent of              6   Thomas, as taken by me in the aforementioned matter
     7        the people, in some cases it might be a hundred
                                                                          7   at the time and place heretofore stated, as taken by
                                                                          8   stenotype and later reduced to typewritten form
     8        percent in some of these areas, they don't know who
                                                                          9   under my supervision by means of computer-aided
     9        their senator is and never met him. Never been to a        10   transcription.
    10        meeting, never been to a organization, never been          11          I further certify that under the authority
    11        to -- you know, that's where the common bond               12   vested in me by the State of Mississippi that the
    12        interest I was talking about. You need to know your        13   witness was placed under oath by me to truthfully
    13        senator, know your representative.                         14   answer all questions in the matter.
    14               MR. GRIFFIN: Tender the witness.                    15          I further certify that, to the best of my
    15               MR. McDUFF: I have no questions at this             16   knowledge, I am not in the employ of or related to
    16        time.                                                      17   any party in this matter and have no interest,
    17                   (End of Proceedings.)                           18   monetary or otherwise, in the final outcome of this
    18                  (Time Noted: 3:28 p.m.)                          19   matter.
    19                    SIGNATURE/NOT WAIVED                           20          Witness my signature and seal this the
    20                                                                   21   24th day of January, 2018.
                                                                         22
    21        ORIGINAL: CHARLES GRIFFIN, ESQ.
                                                                         23
    22
                                                                                          _______________________
    23
                                                                         24               Lori W. Busick
    24
                                                                              My Commission Expires:
    25                                                                   25   August 22, 2022


                                                               Page 83
    1               CERTIFICATE OF DEPONENT
    2    DEPONENT: Joseph Thomas
         DATE: January 16, 2019
    3    CASE STYLE: Thomas, et al vs. Phil Bryant, et al
         ORIGINAL TO: Charles Griffin, Esq.
    4           I, the above-named deponent in the
         deposition taken in the herein styled and numbered
    5    cause, certify that I have examined the deposition
         taken on the date above as to the correctness
    6    thereof, and that after reading said pages, I find
         them to contain a full and true transcript of the
    7    testimony as given by me.
                Subject to those corrections listed below,
    8    if any, I find the transcript to be the correct
         testimony I gave at the aforestated time and place.
    9    Page Line                   Comments
         ____ ____ _______________________________
    10   ____ ____ _______________________________
         ____ ____ _______________________________
    11   ____ ____ _______________________________
         ____ ____ _______________________________
    12   ____ ____ _______________________________
         ____ ____ _______________________________
    13   ____ ____ _______________________________
         ____ ____ _______________________________
    14   ____ ____ _______________________________
         ____ ____ _______________________________
    15   ____ ____ _______________________________
         ____ ____ _______________________________
    16
    17       This the ____ day of _______________, 2019.
    18                     ____________________
                           Joseph Thomas
    19
         State of Mississippi
    20   County of ______________
    21      Subscribed and sworn to before me, this the
         _____ day of _____________, 2019.
    22
    23   My Commission Expires:
    24   ______________________      ____________________
                        Notary Public
    25



                                                                                          22 (Pages 82 to 84)
  Jackson                                                  Brooks Court Reporting                               Meridian
  Gulfport                                                     1-800-245-3376                                New Orleans
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 32 of 36
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 33 of 36
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 34 of 36
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 35 of 36
Case 3:18-cv-00441-CWR-FKB Document 47-1 Filed 01/25/19 Page 36 of 36
